ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on March 21, 1967 (200 So.2d 267) affirming the rule absolute entered by the Circuit Court of Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed October 18, 1967 (203 So.2d 158) and mandate dated November 3, 1967, now lodged in this court, quashed this court’s judgment and remanded the cause with directions to vacate the rule absolute;
It is, therefore, Ordered that the judgment of this court filed on March 21, 1967 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court, and this cause is returned to the circuit court with directions to vacate the rule absolute in conformity therewith. Costs allowed shall be taxed in the circuit court (Rule 3.16(b) Florida Appellate Rules, 32 F.S.A.).